Title: To George Washington from Samuel Powel, 10 October 1785
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia 10 October 1785

As I am confident that every Thing, that appears likely to be of use to our Country, will be readily promoted by you, I have taken the Liberty of sending you a small Quantity of Wheat imported from the Cape of Good Hope. It is thought to be of a

superior Quality & as such may be worth planting for the Sake of procuring Seed. I have planted nearly as much as I have now sent you, in Clumps of Six Inches square, which gives nine Grains to a Clump, thus , with an Interval of Six or Eight Inches between each Clump in order that the Ground between each Clump may be stirred in the Spring. This is Mr Bordeleys Method, who thinks it is attended with many Advantages over the broad-Cast or drill Sowing.
Mrs Powel begs Leave to join her best Comps & Wishes for yourself & Mrs Washington to those of Dear Sir Your most obedt humble Servt

Samuel Powel

